Bakas, J.
On March 5,1993 the instant case was remanded by the Appellate Division to the trial judge for appropriate action in accordance with Rule 64 of the Dist./Mun. Cts. R Civ. P.
On March 8,1993, the trial judge in accordance with the per curiam order of the Appellate Division filed the appropriate certificate of disallowance of the defendants’ Draft Report (even though he mistakenly described it as the plaintiffs’ Draft Report) in accordance with the requirements of section (c) (5) of Rule 64. Dist./Mun. Cts. R Civ. P. 64(b) requires that:
Requests for rulings shall be in writing and be presented to the court before the beginning of any closing arguments unless special leave is given to present requests later....
Failure to Comply with Rule 64(b) has fatal appellate consequences. Indeed, noncompliance by a party fails to preserve any issue for review by the Appellate Division.
In this context, it is clear from the trial judge’s certificate that his disallowance of the defendants’ Draft Report was based upon the defendants’ failure to file requests for rulings pursuant to Rule 64; and, therefore, there were no questions of law to report to the Appellate Division.
For the reasons hereinabove stated, the Petition to Establish Report is denied.